AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of l



                                        UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                              JUDGMENT IN A CRIMINAL CASE
                                         V.                                   (For Offenses Committed On or After November 1, 1987)


                           Juan Diaz-Santiz                                    Case Number: 3:19-mj-23788




REGISTRATION NO.
                                                                                                           SEP 13 2019
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                                                     CLERK    us DISTRICT COURT
 •    was found guilty to count(s)                                           BY                       DFP' ,,v
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                       Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                             1

 •    The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s)
                   ----------~-------
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                    I
                              ' i
                             j\p         TIME SERVED                       • ________ days
  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and fpecial assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, September 13, 2019
                                                                            Date of Imposition of Sentence
                    I
          //,, ,(a./ ./ /
 Received , · , v , · (
               DUSM                                                          HONORABLE RICHARD L. PUGLISI
                                                                             UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                      3:19-mj-23788
